Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  151075 & (80)(86)(97)                                                                                     Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  SHANNON BITTERMAN,                                                                                                  Justices
           Plaintiff-Appellant,
  v                                                                 SC: 151075
                                                                    COA: 320984
                                                                    Saginaw CC: 13-019395-CZ
  VILLAGE OF OAKLEY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and to file a reply
  brief are GRANTED. The application for leave to appeal the January 22, 2015 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The motion to dismiss is
  DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2015
         s0325
                                                                               Clerk